Citation Nr: 1730595	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea syndrome including as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for migraines including as secondary to service-connected vertigo with hearing loss and allergic rhinitis.

3. Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1984 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, March 2013, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for sleep apnea, denied service connection for migraines, and reduced the Veteran's rating for her service-connected allergic rhinitis from 10 percent to 0 percent, respectively.

The Veteran's notice of disagreement was received in April 2013.  The RO issued a statement of the case (SOC) addressing only sleep apnea in May 2013.  The Veteran filed a Substantive Appeal in May 2013.  The RO issued an SOC addressing concerning service connection for migraine headaches and reduction in for the allergic rhinitis from 10 percent to 0 percent in July 2013.  The Veteran filed an additional VA Form 9 in July 2013.

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in December 2015.  A transcript of the hearing has been associated with the Veteran's claim file.

This matter was previously before the Board in February 2015, when the Board found that the Veteran's symptoms of allergic rhinitis met the criteria for a 10 percent rating and had not persuasively demonstrated a sustained improvement in the Veteran's sinus disability.  The Board restored the 10 percent disability rating for allergic rhinitis, effective December 13, 2012.  The Board remanded the issues of entitlement to service connection for sleep apnea, entitlement to service connection for migraine headaches, and entitlement to a rating in excess of 10 percent for allergic rhinitis for further development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the September 2016 Supplemental Statement of the Case (SSOC).

The issue of entitlement to a rating in excess of 10 percent for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record is at least in relative equipoise as to whether the Veteran's sleep apnea is etiologically related to her symptoms of loud snoring and gasping while sleeping in service.

2. The weight of the evidence shows that the Veteran's diagnosed migraine headaches are etiologically related to her service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1. With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been bet.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 

2. The criteria for service connection for migraines, as secondary to the service-connected allergic rhinitis, have been bet.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for sleep apnea and migraines, which represents a complete grant of the benefits sought.  As such, no discussion of VA's duties to notify and assist is necessary. 

Legal Criteria

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Sleep Apnea

The Veteran contends that she began experiencing symptoms of her currently diagnosed sleep apnea while in service.  She claims that she would keep her whole berthing up at night with her loud snoring.

The Veteran's service treatment records are silent for any diagnosis or symptoms relating to sleep apnea.  Specifically, all of her medical examinations while in service indicated "normal" results for "mouth and throat," and "lungs and chest."  See examination reports from February 1984, April 1988, April 1995, and August 2000.  

The Veteran was diagnosed with sleep apnea in February 2012.
The Veteran submitted private medical records from June 2013 where the private examiner provided the opinion that the Veteran's anxiety, insomnia, and depression contributes to her obesity.  In turn, her significant obesity contributes to her sleep apnea as well.  The examiner opined that based upon a reasonable degree of medical certainty, the Veteran has severe, chronic, and permanent obstructive sleep apnea that is service-connected. 

In December 2015, several of the Veteran's former colleagues in the military submitted written statements regarding the Veteran's sleep apnea symptoms they observed while in service.  One colleague that served with the Veteran onboard the USS Dixon from 1989 to 1993 described the Veteran's loud snoring, coughing, and shortness of breath while sleeping.  The colleague stated that the Veteran kept the entire berthing up every night.  The colleague said she addressed the situation with the Veteran and the Veteran went in for treatment to sick bay, where she was told to switch from sleeping on her back to try to sleep on her stomach or side.  Another colleague submitted a written statement describing meeting the Veteran in June 1989 in service, and experiencing the Veteran's loud snoring, coughing, and shortness of breath and gasping for air while sleeping on numerous occasions over the past 26 years. A third statement from yet another military colleague explains that she met the Veteran in June 1994, and in the last 21 years the Veteran opened her home to her where she witnessed the Veteran's loud snoring, coughing, shortness of breath, and gasping for air while sleeping.  

The Veteran was provided with a VA medical examination in June 2016 where the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by her service.  The examiner reasoned that she was unable to locate medical evidence in the STRs to indicate that the Veteran's sleep apnea was incurred while she was on active duty.  She added that even though buddy statements allude to the fact that the Veteran reported her sleeping problems to sick bay, she was unable to locate medical evidence of symptoms consistent with obstructive sleep apnea in the Veteran's STRs. The examiner also provided a negative nexus opinion regarding the Veteran's contention that her sleep apnea is caused by or aggravated by her service-connected PTSD.  The examiner provided the rationale that although sleep disturbances are often a symptom of PTSD, these disturbances are in the form of nightmares and insomnia rather than sleep apnea.  PTSD, as a psychological diagnosis, does not cause the anatomical or physiological changes associated with sleep apnea, namely the recurrent collapse of the pharyngeal airway during sleep. 

The Board finds that record evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed sleeping apnea is etiologically related to the symptoms she experienced while in service.  Although the June 2016 VA medical examiner provided a negative nexus opinion, the examiner based this opinion on the lack of medical evidence in the Veteran's STRs to corroborate the buddy statements.  The Board finds that the buddy statements provide the missing link of an in-service element required in establishing service connection. The Board finds the buddy statements to be competent because the Veteran's former military colleagues are competent to report what they experienced through their senses while in service.  The Board also finds the buddy statements to be credible because three separate statements have been submitted by three different people testifying to the Veteran's symptoms while in service, serving as a corroboration of each other's accounts.  The Board finds that the symptoms witnessed by the Veteran's friends and former colleagues are consistent with the symptoms of sleep apnea, which include gasping, gurgling, or choking sounds, snoring very loudly, and breathing stopping during sleep.  See MERCK Manual Online, https://www.merckmanuals.com/home/lung-and-airway-disorders/sleep-apnea/sleep-apnea.  On balance, it is plausible that with all of the facts taken together, the Veteran had an onset of symptoms in service that were ultimately found to be sleep apnea post service.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for sleep apnea is warranted in this case.

Migraine Headaches

The Veteran contends that she first started experiencing headaches sometime between 1987 and 1988.  She claims that they were diagnosed as sinus headaches in the military, but have turned into the migraine headaches she experiences now.  The Veteran also contends that her migraine headaches were caused by her service-connected vertigo with hearing loss or her service-connected allergic rhinitis.

The Veteran's enlistment examination in February 1984 includes a "normal" result for "neurologic."  Over the Veteran's 20 year military career, she was seen on multiple occasions for complaints of a headache, but all of them were attributed with the flu, a viral syndrome, an upper respiratory infection, or eyestrain due to computer use.  See Service Treatment Records from October 1984, September 1987, July 1990, March 1994, September 1997, and November 1999.  In December 1999, the Veteran was treated for complaints of a sinus headache and was diagnosed with clinical sinusitis.

The Veteran was granted service connection for her sinus condition (characterized as allergic rhinitis) and vertigo with hearing loss by the RO in February 2005.

The Veteran's post service treatment records indicate a diagnosis for migraine headaches by the VA in August 2010.

The Veteran was most recently provided with a VA examination regarding her migraines in June 2016.  The VA examiner found that the Veteran's migraines were less likely than not directly incurred in or caused by her service.  The examiner also provided that although migraines headaches can cause vertigo, the Veteran's vertigo is due to motion sickness, which is a separate and distinct condition from migraines.  Furthermore, the examiner stated that the two conditions are not related temporally, which would not be consistent with the two conditions having an etiologic relationship.  For this reason, the examiner also opined that it is less likely than not that the Veteran's migraine headaches were aggravated by her service-connected vertigo.  Thus, she concluded that there is a lack of evidence to support that the vertigo caused by motion sickness caused the Veteran's migraine headaches.  The VA examiner also found that the Veteran's migraines are less likely than not proximately due to or the result of the Veteran's service-connected sinus disorder.  She reasoned that migraine headaches and allergic rhinitis are separate and distinct disorders, adding that allergic rhinitis has not been described as a cause for migraine headaches.  However, the examiner found that the Veteran's migraines were at least as likely as not aggravated beyond their natural progression by her sinus condition.  The examiner provided that the Veteran clearly describes that her migraine headaches are always preceded by an increase in her nasal congestion symptomatology, reporting that if she can keep her nasal congestion symptoms under control, she has many fewer migraines.  The examiner opined that it is conceivable that pressure and irritation of the sinus mucosa (which is innervated by the same cranial nerve implicated in the pathophysiology of migraines), may be involved in the trigger of her migraines.

The Board finds the above June 2016 VA examiner's opinion to be highly probative.  The VA examiner found that the Veteran's service-connected allergic rhinitis has aggravated the Veteran's migraines headaches beyond their natural progression.  As such, the Veteran's claim for entitlement to service connection for migraines headaches as secondary to her service-connected allergic rhinitis is warranted. 


ORDER

Entitlement to service connection for sleep apnea syndrome is granted.

Entitlement to service connection for migraines as secondary to the service-connected allergic rhinitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process if followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that she is entitled to a rating in excess of 10 percent for her allergic rhinitis. 

The Veteran reports that when she was evaluated by an "outside examiner," she was told that she had nasal cysts and polyps.  See December 2015 Board hearing transcript.  She stated that the x-rays she took at the VA that were under EMT recommended surgeries to break her nose, scrape bone, and remove cysts.  While the Veteran's VA treatment records indicated that she was recommended for possible sinus surgery, there is no indication that the Veteran was diagnosed with nasal cysts of polyps.  Therefore, the Veteran should be asked to sign appropriate releases for the "outside examiner" that reportedly recommended surgery to remove polyps.  These medical records should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and addresses of all medical care providers who treated the Veteran for a sinus disability, specifically to include the "outside examiner" that reportedly indicated that the Veteran had nasal polyps.  After securing the necessary releases, the RO should obtain these records and they should be associated with the claims file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Following the completion of the above development, and any other development as may be required to adjudicate the claim, to include a new VA respiratory examination if the RO deems it necessary, readjudicate the issue in light of all pertinent evidence and legal authority.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


